Case: 12-7090    Document: 18    Page: 1   Filed: 01/03/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                 JOSE G. APOLLO, SR.,
                   Claimant-Appellant,
                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                __________________________

                        2012-7090
                __________________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in case no. 11-2404, Judge Mary J.
 Schoelen.
              __________________________

                      ON MOTION
                __________________________

     Before BRYSON, LINN and REYNA, Circuit Judges.
 PER CURIAM.
                       ORDER
     Chapter 31 of Title 38 of the U.S. Code establishes a
 program of training and rehabilitation to assist veterans
 in overcoming employment handicaps. In November
 2005, the Department of Veterans Affairs, through a
Case: 12-7090       Document: 18   Page: 2    Filed: 01/03/2013




 JOSE APOLLO, SR.   v. SHINSEKI                             2

 decision of a regional office (RO), granted veteran Jose
 Apollo entitlement to such benefits. The RO was also
 directed by subsequent order of the United States Court
 of Appeals for Veterans Claims (Veterans Court) to adju-
 dicate whether Apollo was entitled to any amount of
 reimbursement for prior vocational activities.
      Apparently unsatisfied with the RO’s initial response,
 Apollo filed a petition for a writ of mandamus with the
 Veterans Court, asking the court to direct immediate
 payment of $59,000 in reimbursed expenses. When the
 court denied that petition, holding that Apollo could not
 use the writ as a substitute for the VA appeals process, he
 filed this appeal seeking reversal.
     In seeking that relief, Apollo runs up against a highly
 deferential standard of review. This court reviews denial
 of a petition for a writ of mandamus by the Veterans
 Court for an abuse of discretion. Lamb v. Principi, 284
F.3d 1378, 1384 (Fed. Cir. 2002). In turn, the Veterans
 Court may only grant this extraordinary remedy if the
 petitioner has no other adequate alternative means to
 attain the desired relief and petitioner has established a
 clear and undisputable right to relief. See Cheney v. U.S.
 Dist. Court for D.C., 542 U.S. 367, 380-81 (2004).
     We cannot say that the Veterans Court abused its dis-
 cretion in refusing to issue the writ in this case. On
 remand from the Veterans Court, the RO took action on
 Apollo’s request for reimbursement. To the extent Apollo
 disagrees with that determination, he may raise such
 disagreement through the VA appeals process, and ulti-
 mately before this court on proper appeal. Thus, the
 conclusion that Apollo has alternative means to attain
 review of his reimbursement request is well supported by
 the facts of this case, and the court’s decision not to issue
 mandamus on those grounds was not an abuse of discre-
 tion.
Case: 12-7090         Document: 18   Page: 3    Filed: 01/03/2013




 3                                   JOSE APOLLO, SR.   v. SHINSEKI

     Apart from the merits of his case, Apollo argues that
 Judge Schoelen of the Veterans Court should have
 recused herself from hearing his request for mandamus
 and violated several statutes in deciding his case. While
 we have considered those arguments, we are not per-
 suaded that they have any merit.
       Accordingly,
       IT IS ORDERED THAT:
       (1)     The judgment of the Veterans Court is af-
 firmed.
         (2)   Each side shall bear their own costs.
         (3)   All pending motions are moot.



                                        FOR THE COURT


                                        /s/ Jan Horbaly
                                        Jan Horbaly
                                        Clerk
 s19